Citation Nr: 1541851	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-30 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on March 8, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Battle Creek Michigan.
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2015.

At the hearing, the Veteran submitted additional evidence and waived initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  The Veteran had a total disability permanent in nature resulting from a service-connected disability on the date of treatment in question. 

2.  On March 8, 2011, a private medical facility provided ancillary care related to and necessary for the treatment of an emergency condition treated several days earlier.

3.  Treatment was not feasibly available at a VA hospital on March 8, 2011.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on March 8, 2011, have been met.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.120 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where (i) the services rendered were for a veteran who has a total disability permanent in nature resulting from a service-connected disability, (ii) the services rendered were for emergency treatment of a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and (iii) when treatment at a VA or federal facility was not feasibly available.  All three requirements must be met before payment is authorized.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.120 (2015); Zimick v. West, 11 Vet. App. 45, 49 (1998).

Emergency treatment includes ancillary care and medication, such as a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the veteran is discharged.  38 C.F.R. § 17.120(b).

As to the facts of this case, the Veteran experienced severe chest pains at a VA outpatient clinic.  Unequipped to treat the Veteran's heart condition, the VA clinic called an ambulance to transfer the Veteran to a private medical facility where a heart stent was placed and he was hospitalized for three days.  Upon discharge, the cardiologist who placed the stent instructed the Veteran to return for a follow-up appointment so he could check the stent.

On March 8, 2011, the Veteran returned to the private medical facility for his scheduled follow-up.

VA has already paid for the medical expenses incurred at the private medical facility prior to March 8, 2011, including the three day hospitalization, stent placement, and ambulance fees.  The Veteran seeks payment or reimbursement of the expenses incurred on March 8, 2011.

In November 2011, a VA Chief Medical Officer opined that payment or reimbursement of the medical expenses incurred on March 8, 2011, is not warranted because the treatment or service provided was not authorized.

Applying the statutory and regulatory framework this case, the Board finds that payment or reimbursement of the medical expenses incurred on March 8, 2011, is warranted.

The Board finds that the first requirement, that services rendered were for a veteran who has a total disability permanent in nature resulting from a service-connected disability, is satisfied.  Here, the evidence shows that the Veteran had a psychiatric disorder that was evaluated as totally disabling at the time of the treatment.

The Board finds that the second requirement, that the services rendered were for emergency treatment, is also satisfied.  The rationale is that the March 8, 2011, services, while themselves non-emergent, were ancillary care related to and necessary for the treatment of the unauthorized emergency condition treated several days earlier (stent placement), which the VAMC has paid:  necessarily finding that the treatment was emergent.  Second, the cardiologist who placed the stent instructed the Veteran to return on March 8, 2011, so he could examine the stent.  As the record is absent evidence to the contrary, the Board finds no reason to question the Veteran's credibility on these matters.

The Board finds that the third requirement, that treatment was not feasibly available at a VA hospital and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused, is satisfied.  As the VAMC paid for the unauthorized medical expenses incurred at the private medical facility for the stent placement, it necessarily found that such treatment was not feasibly available at a VA hospital.  Additionally, since the nearest VAMC emergency department is always open, the Board finds no difference between the availability of service on the day that the stent was placed and March 8, 2011, the date of the follow-up.  Moreover, the nearest VAMCs were 160 and 230 miles from the Veteran's home, while the private medical facility was 60 miles from his home.  Critically, as the cardiologist who placed the stent specifically instructed the Veteran to return to him for follow-up, it would not have been reasonable, sound, or wise to defy the cardiologist and follow up with a different physician.  This especially true given the complex nature of the procedure he performed.  Under these unique circumstances, the Board finds that treatment was not feasibly available at a VA hospital on March 8, 2011.

In summary, the Board finds that the Veteran sought ancillary care related to and necessary for the treatment of an emergency condition and that it was not feasible for him to receive this care at a VA or federal facility.  Accordingly, the Board concludes that the criteria for the payment or reimbursement of unauthorized medical expenses on March 8, 2011, have been met.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on March 8, 2011, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


